Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 1-3 and 5-11 are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are now drawn to a solution containing fluorescent material.  This invention is classified in C09K11/00+.  The buffer solutions previously set forth and now present in claim 12 is classified in G01N33/52.  The inventions as set forth have acquired separate status in the art and require separate, divergent searches.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3 and 5-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evangelista in US5262299.

Regarding Claim 12:  The claims are drawn to a liquid medium.  The liquid medium has the intended use of storing fluorescent dye-containing resin particles.  The claim scope defines the medium by the intended use in terms of the backscatter intensity of the resin particles when they are added to said medium.  Although the claim cites an intended use and a property of the material during said intended use, the claim is explicitly drawn to a medium not including the particles that are added during said intended use.  Therefore, the claim is drawn to the media itself.  Applicant teaches that such a medium is provided by adding a buffer such as phosphine buffered saline, a protein such as BSA in an amount from 1-10 wt%, a surfactant such as Tween in an amount of 0.1 wt% or less, and may further include a stabilizer such as sodium azide.

Evangelista teaches a Tris buffer solution containing 10%BSA (protein), KCl, sodium azide (a preservative), and TWEEN 20 (surfactant) as a wash buffer (See Column 40; wash buffer is assay buffer with added Tween- see line 42).  As the medium of Evangelista is compositionally the same as that which is instantly disclosed it would inherently have the property as is instantly claimed and would be suitable for the same intended use.  Materials of the same composition and structure must inherently have the same properties as those properties stem directly from the chemical components in the material.  As the material of the prior art is of the same composition as is disclosed, it would inherently provide a property such that the rate of change in the backscatter intensity of transmitted light at the center of the height of said particle-containing liquid left to stand for 24 hours after said addition was not less than -1% in terms of the final intensity vs. the initial intensity.  As the medium set forth by Evangelista is the same as that which is disclosed this property would be present in the test conditions set forth in the claims. 

Response to Arguments
Applicant's arguments filed 12/17/18 have been fully considered but they are not persuasive. Applicant argues concerning the newly amended claim 1, which has been withdrawn from consideration on the basis that the claimed subject matter is now drawn to an invention different from that which was originally examined.  Claim 1 and its dependencies are withdrawn from consideration as the claims associated with claim 12 is elected by original presentation.  Claims 12 is now rejected over Evangelista.  Applicant argues that the teachings of Evangelista do not include a surfactant; however, the material according to Evangelista may include Tween, which is a surfactant.  The rejection is specifically based on the wash buffer of Evangelista, which is the assay buffer with added tween.  Buffers containing 10% BSA and tween surfactants are generally taught in the prior art for such purposes and appear to be well known as evidenced by Evangelista.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Hoban/Primary Examiner, Art Unit 1734